          Case 2:13-cv-01963-NVW Document 40 Filed 11/19/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Christopher Davis, et al.,                      No. CV 13-01963-PHX-NVW
10                        Plaintiffs,                ORDER
11   v.
12   Wells Fargo Advisors LLC, et al.,
13                         Defendant,
                          .
14
15
16            IT IS ORDERED that the Stipulation to Extend Time for Filing and Service of

17   Notice of Motion to Vacate, Modify or Correct Arbitration Decision of Plaintiffs

18   Christopher and Lori Davis and Defendants Wells Fargo Advisors, LLC, and Wells Fargo

19   Bank, N.A., (Doc. 39) is granted, despite the lack of showing of good cause, and the

20   deadline for filing and service of any motion to vacate, modify or correct the arbitration

21   decision in this matter is extended through and including November 26, 2018. The

22   parties are now warned in advance that no further extension will be granted.

23            Dated: November 19, 2018.

24
25
26
27
28
